 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGold Bond Building Products, a Division of NationalGypsum Company and Independent Workers ofNorth America, Local 354. Cases 25-CA-18685and 25-CA-18891August 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 23, 1989, Administrative Law JudgeDavid L Evans issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord m light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed'We agree with the Judge's finding that there was no "past practice"requiring the Respondent to pay wages to employees on the Union's ne-gotiating committee for their time spent engaged in contract negotiationswith the Respondent We find it unnecessary to rely on the judge's find-ing that, even if there had been such a past practice, the "zipper clause"included in the parties' 1983 collective-bargaining agreement eliminatedItJohn Petrtson, Esq , for the General CounselDaniel P Murphy and Steven S Greene, Esqs , of Atlanta,Georgia, for the RespondentsDECISIONSTATEMENT OF THE CASEDAVID L EVANS, Administrative Law Judge Thismatter under the National Labor Relations Act (the Act)was tried before me on May 25, 1989, in Jasper, IndianaThe charges against Gold Bond Building Products, a Di-vision of National Gypsum Company (Respondent) werefiled by Independent Workers of North America, Local354 (the Union) The charge in Case 25-CA-18685 wasfiled on May 26, 1987,1 and complamt on that chargeissued on July 31 The charge in Case 25-CA-18891 wasfiled on September 18, and a consolidated complaint onthe two charges issued on November 25 Respondentduly filed answers admitting jurisdiction but denying thecommission of any unfair labor practicesOn the entire record, and my observation of the de-meanor of the witnesses, and after considering the bnefsfiled by the parties, I make the followingAll dates are in 1987 unless otherwise indicatedFINDINGS OF FACTI JURISDICTIONRespondent is a corporation which has a facility atShoals, Indiana, where it is engaged in the manufacture,sale, and distribution of gypsum wall board During theyear preceding issuance of the consolidated complaint, inthe course and conduct of said business operations, Re-spondent purchased and received products, goods, andmaterials valued in excess of $50,000 directly from sup-pliers located at points outside Indiana, and during saidperiod of time Respondent further sold and shipped di-rectly to customers located outside Indiana products,goods, and materials valued in excess of $50,000Respondent admits, and I find and conclude, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act Re-spondent further admits, and I further find and conclude,that the Union is a labor organization withm the meaningof Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESFor over 25 years Respondent has recognized theUmon as the collective-bargaining representative of itsproduction employees at the Shoals, Indiana facilityThere was a succession of collective-bargaining agree-ments, each having a 2-year duration, until April 15when the last such agreement expired The parties metfor negotiations for a successor to the 1985-1987 agree-ment on April 15, and on several dates thereafter, how-ever, those negotiations proved unsuccessfulThe complaint alleges that Respondent, in violation ofSection 8(a)(5), refused to pay the Union's bargainingcommittee for wages lost while attending the negotiationsessions which began on Apnl 15 General Counsel con-tends that such payments were required by the 1985-1987 contract and past practices of the parties Respond-ent denies that such payments were required by anywntten agreement, it denies that there was any such pastpractice, and it contends that, assuming that such prac-tice ever existed, it was terminated by the "zipper"clause which was negotiated in 1983 and which reap-pears in the 1985-1987 contractThe contracts between the parties have contained aprovision pursuant to which Respondent has paid theunion president and five or six departmental union repre-sentatives for time lost in processing grievances As recit-ed in the 1985-1987 agreement, this provision isArticle V•Conference, Grievance and ArbitrationProcedureThe parties to this Agreement agree that their ac-credited representatives shall have the power toadjust differences that may arise with respect to theapplication or interpretation of the terms of thisagreement The accredited representatives of theUnion shall consist of a committee of six (6) and thePresident which shall be selected by the Union astheir accredited representatives and the Companyrepresentative shall be designated by the CompanyAll meetings shall be at a pre-arranged time to299 NLRB No 98 NATIONAL GYPSUM CO647cause the least interference with normal operationsexclusive of Saturdays and Sundays Employees onthe Union Committee shall suffer no loss of pay dueto the time spent attending meetmgs with companyrepresentatives during their regular shift hoursThe zipper clause isThis Agreement embodies the full scope of thesubject of collective bargaining between the Com-pany and the Union, and supercedes and cancels allprior written or oral agreements' General Counsel contends that Respondent paid employ-ee representatives for all wages lost during negotiationsfor all negotiations of contracts from at least 1961 until1987, with the exception of parts of the negotiations of1969 and 1973 2 Respondent acknowledges that m 1981,1983, and 1985 it paid the union committee members fortime lost in negotiations, but it denies that it did so pur-suant to the above-quoted article V or any action whichwould constitute a past practice, Respondent contendsthat the payments were made for each negotiation onlyupon specific requests by the Union before each year ofnegotiations began 3Little time need be spent on the contention that articleV would require such payments, as well as the fact thatthe article refers to the adjustment of grievances "withrespect to the application or interpretation" of extantcontracts, the Union, in the 1979, 1981, 1983, 1985, and1987 negotiations, proposed articles that would have re-quired Respondent to pay for negotiation tune Obvious-ly, if the Union actually thought such payments were al-ready required by the written contracts, there wouldhave been no point in introducing these proposals (whichwere rejected) Therefore, the real factual issues revolvearound how the Union's employee representatives in ne-gotiations came to be paid, and whether a "past prac-tice" was provedEmployee Leon J Brothers, who has been employedby Respondent for 34 years, testified that he had been onall contract negonatmg committees since 1961 On directexamination, he testified that until 1987 committee mem-bers were paid for time spent in negotiations and thatthere was no discussion of the matter before any negotia-tion began On cross-examination Brothers testified thatthere were no such discussions of which he had beenawareEmployee Doyle Ray Tolbert, who has been em-ployed by Respondent for 32 years, has been union presi-dent since 1968 and, as such, has been on the Union's ne-2 In 1969 there was a strike, and in 1973 there was a lockout Employ-ee members of the Union's negotiating committee were not paid for theirtime spent in negotiation sessions during the strike and lockout3 The complaint further alleged that Respondent also required certainnamed individuals to use "personal days" to qualify for overtime payrather than allowing them to use negotiating time for such computationsRespondent moved to dismiss the allegation on the basis that there wasno evidence in support thereof I granted the motion Inasmuch as therehad been no evidence that any of the named employees lost any overtimepay by Respondent's action General Counsel urges reconsideration andreversal I have reconsidered, however, I adhere to my ruling Moreover,as in the case of pay for hours lost, I find that General Counsel has failedto prove a past practice regarding the use of negotiating time for pur-poses of overtime calculationsgotiatmg committees since that year On direct examina-tion Tolbert testified that each year employee negotiatorswere paid for negotiating time without any bargaininghavmg occurred Tolbert further recounted an exchangebetween himself and Plant Manager Al Houston about aweek before the April 15 bargaining began Accordingto TolbertThe way I recall it, we met at a point I wasgoing to the shop to get some material, and engagedin conversation [with Houston] about [how a priorunion] election went, and when to expect to startnegotiations, and who was going to provide theplace to meet and if he knew where it was going tobe at, and if the place would be provided by thecompany, and the committee be paid as always, andthe time be allowed off as always, without anyquestion And at that time, he said, "we'll see aboutthe place to meet as time goes on, and then we'llsee about providing the place And there's onething that I want to share with you now We're notgoing to pay the committee That will be taken upin negotiations more than likely at the first business,the first negotiation [session] " And I said, "you'reviolating about a 30-year plant practice, you realizethat" And he said, "doesn't make any differenceThat's our position"Tolbert testified that at the April 15 session, Respond-ent's attorney, Samuel Shiffman, stated at the beginningHe wanted us to understand that there was going tobe about four issues that the company [was] notgoing to provide from now on and that was nocheck-off of dues, no arbitration, no union shop andno committee payWhen asked what the Union's response was, Tolbert tes-tifiedThat again, the statement was made probably [byUnion International Representative] Richard North-rup or someone else on the committee, maybe evenmyself that, again, you're violating a 30-year prac-tice, and that it will do nothing to enhance the ne-gotiation sessions that we face hereOn April 22, the union negotiating committee filed agrievance under article XI, Management Rights,4 overthe negotiating pay issue Ultimately, the grievance wasdenied by Houston who told the committee that thematter could be handled through negotiationsOn cross-examination Tolbert was asked if the Unionhad not, over the years, asked for negotiation pay and ifthe Respondent had not granted it only after such re-quests Tolbert was evasive, but at one point he did re-spond that the Union had asked about negotiating payfor each negotiation, but "[for clarification, most usual-ly"4 TheUnion's failure to file under art V, as quoted supra, further de-tracts from any contention that the parties had ever meant that art Vwas Intended to cover negotiations, as opposed to grievance-handling ses-sions 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThomas A Shimshock, at the time of the hearing, wasplant manager of Respondent's Pennsylvania plant, buthe had been plant manager of the Shoals, Indiana plantfrom January 1981 to July 1985 Shunshock testified thathe, along with others, represented management in the ne-gotiations of 1981, 1983, and 1985 In each of thoseyears, according to Shunshock, Tolbert asked before ne-gotiations began if the employee negotiating committeemembers would be compensated for pay for time lost innegotiations and that each time he granted the requestIn 1985, there were two requests, one before negotia-tions, and one at the 1 1 th hour before the 1983-1985contract expired Shunshock testified that on the latteroccasion, when it was clear that negotiations were goingto extend beyond April 15, 1983, Tolbert asked if Re-spondent would continue to pay for the members' negoti-ating time Shunshock replied that he would have tocheck with company headquarters because he had no au-thority to grant the request, he did not then have suchauthority because he was then scheduled to become plantmanager of Respondent's Pennsylvania plant by April 15,1983 After checking with headquarters, Shimshock m-formed Tolbert that the members would be paid, andthey were 5While it is clear enough from Tolbert's testimony ofhis March 1987 exchange with Houston, I find from thetestimony of Shnnshock (and Houston), which I foundcredible, that in 1981, 1983, 1985, and 1987 Tolbertand/or other members of the Umon's employee bargain-ing committee asked each year if negotiation pay wouldbe granted, and the grants were made on those requests,and not according to some "past practice"5 At various pomts in the transcription of Slumshock's cross-examina-tion, It is stated that "Mr Greene" interrupted General Counsel Theinterruptions were mine, and the record is accordingly correctedMoreover, to the extent that any such past practice ex-isted before 1983, it was disestablished by the zipperclause which was negotiated that year 6Accordingly, I shall recommend dismissal of the8(a)(5) and (1) allegations of the complaintI shall further recommend dismissal of the 8(a)(1) alle-gation of the complaint that,7 Respondent has maintainedan unlawful no-solicitation rule since March 18 In 1956,or approximately 33 years before the instant hearing, Re-spondent issued an employee handbook which containeda facially invalid no-solicitation rule Respondent intro-duced credible, unrebutted testimony that over the past25 years the rule has been completely ignored, and thehandbook has not been used for any other purposeduring that penod 8 In view of this testimony, and thefact that there is no evidence that the unit employees(except perhaps Doyle, Brothers, and a few other oldtim-ers) were even aware that the handbook even existed,there is insufficient evidence to prove a violation in thisregardOn these fmdmgs of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe complaint is dismissed5 E I du Pont & Co, 294 NLRB 563 (1989)7 This Is the Sec 10(b) date of the charge in Case 25-CA-188918 There has been no redistribution of the handbook during the yearsDoyle, in an obvious exercise in case-budding, did ask Houston for acopy of the book while the charges were pending Houston searched andfound a copy and gave It to Doyle91f no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses